DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed August 3, 2022.   Claims 1-3 are pending and an action on the merits is as follows.	
Objection to the specification has been withdrawn.
Rejections of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Niikawa (US 2012/0024636 A1) in view of Illan (US 2010/0154527 A1), further in view of Winey (US 9,033,113 B2).
Claim 1: Niikawa discloses an elevator system, where a conductive wire (1) is shown in FIG. 2 to be provided along a guide rail (22) for guiding movement of an elevating body (counterweight 20) (page 2 ¶ [0026]-[0027]).  A contact (first contact 3) having conductivity is attached to the elevating body (page 2 ¶ [0030]) and configured to come into contact with the conductive wire in a case where the elevating body is disconnected from the guide rail (page 2 ¶ [0031]).  A control panel (detecting portion 7) is electrically connected to the conductive wire and detects electrical conduction between the conductive wire and the contact (page 2 ¶ [0032]).  The elevating body can be the counterweight or an elevator car (19) (page 3 ¶  [0052]).  This reference fails to disclose an inspection contact having conductivity to be directly attached to a preset position on the conductive wire and disposed at a position that allows the inspection contact to come into contact with the contact in response to the contact moving to the preset position.
However Illan teaches an elevator system, where an inspection contact (limit switch 23) having conductivity is shown in FIG. 1 to be attached to a preset position along a hoistway (HW) and disposed at a position that allows the inspection contact to come into contact with a contact (cam) that rides with an elevating body (elevator car 12) in response to the elevating body, and therefore contact, moving to the preset position (page 1 ¶ [0012]).
Given the teachings of Illan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Niikawa with providing an inspection contact having conductivity to be attached to a preset position in the hoistway and disposed at a position that allows the inspection contact to come into contact with the contact in response to the contact moving to the preset position.  Doing so would “prevent [elevating body] from running into the top or bottom of hoistway” as taught in Illan (page 1 ¶ [0012]).  These references fail to disclose the inspection contact to be directly attached to a preset position on the conductive wire.
However Winey teaches an elevator system shown in FIG. 5 which includes a U-shape or C-shape contact (sensor 166) having conductivity attached to an elevating body (32) configured to come into contact with a conductive wire (electrical conductor 152) to sense derailment, where the conductive wire is connected to rails (28) through use of mounting brackets (160, 164) directly attached to preset positions on the conductive wire (column 5 lines 45-51).  
Given the teachings of Winey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Niikawa as modified by Illan with providing the conductive wire to be connected to rails through use of mounting brackets directly attached to preset positions on the conductive wire, and the contact to be U-shaped or C-shaped.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inspection contact to be positioned on an upper or lower mounting bracket, and therefore directly attached to a preset position on the conductive wire, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Doing so would allow for easier installation or replacement of individual elements, i.e., contact or conductive wire, without requiring disassembly of all elements, while allowing the contact of the elevating body to serve multiple purposes, thereby reducing the number of required parts.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2: The prior art does not teach nor suggest an elevator system comprising a first diagnosis unit provided in a control panel and configured to start and stop energization to a conductive wire; a second diagnosis unit provided in the control panel and configured to detect that a contact has contacted with an inspection contact in a state in which the energization to the conductive wire is stopped by the first diagnosis unit; and a third diagnosis unit provided in the control panel and configured to check a derailment detection circuit including the conductive wire and the contact in a state in which the energization to the conductive wire is started by the first diagnosis unit after contact of the contact with the inspection contact is detected by the second diagnosis unit.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 3 depends from claim 2 and therefore inherit all allowed claim limitations.

Conclusion
Examiner contacted applicant’s representative, Kevin McKinley via telephone communications regarding an examiner’s amendment, but was denied entry on October 31, 2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 1, 2022